Prospectus May 1, 2013 Please read this prospectus carefully before investing, and keep it for future reference. It contains important information about the Advantage IISM variable annuity policy. The policy is issued by Protective Life Insurance Company. Prior to July 1, 2012, the policy was issued by United Investors Life Insurance Company. (See “Protective Life Insurance Company” for information about the merger of United Investors Life Insurance Company with and into Protective Life Insurance Company.) We do not currently offer this policy for sale to new purchasers. To learn more about the policy, you may want to look at the Statement of Additional Information dated May 1, 2013 (known as the “SAI”). For a free copy of the SAI, contact us at our Administrative Office at: Customer Service Protective Life Insurance Company
